Dismissed and Memorandum Opinion filed November 3, 2011.




                                          In The

                           Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00397-CR
                                  NO. 14-11-00398-CR
                                    ____________

                       JOHN MANUEL CASTILLO, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the 174th District Court
                                Harris County, Texas
                      Trial Court Cause Nos. 1166478 & 1175858


                            MEMORANDUM OPINION

       Appellant entered guilty pleas, without agreements as to punishment, to assault and
injury to the elderly. On April 19, 2011, the trial court sentenced appellant to confinement
for two years in the Institutional Division of the Texas Department of Criminal Justice in
each case, with the sentences to be served concurrently. Appellant is not represented by
counsel in these appeals. Appellant’s brief was due July 14, 2011, but it was not filed.
This court abated the appeals for the trial court to determine whether appellant desires to
prosecute his appeals, and if so, whether he is entitled to appointed counsel on appeal. See
Tex. R. App. P. 38.8(b).
      A record from the hearing ordered by this court has now been filed. At the hearing,
appellant confirmed to the trial court that he wishes to withdraw his notices of appeal.
Appellant has not filed a written motion to withdraw the appeals in compliance with Rule
42.2(a) of the Texas Rules of Appellate Procedure.        See Tex. R. App. P. 42.2(a).
However, given appellant’s expressed desire to forego pursuit of these appeals, we
conclude that good cause exists to suspend the operation of Rule 42.2(a) in this case in
accordance with Rule 2. See Tex. R. App. P. 2. Because this court has not delivered an
opinion, we grant appellant’s request to withdraw his appeals.

      Accordingly, we order the appeals dismissed. We direct the clerk of the court to
issue the mandates of the court immediately.


                                     PER CURIAM


Panel consists of Justices Brown, Boyce, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2